Exhibit 10.3

 

HELICOS BIOSCIENCES CORPORATION

 

Change in Control Agreement

 

AGREEMENT made effective as of this 6th day of August, 2009 by and between
Helicos BioSciences Corporation (the “Company”), and Jeffrey R. Moore (the
“Executive”).

 


1.                                       PURPOSE.  THE COMPANY CONSIDERS IT
ESSENTIAL TO THE BEST INTERESTS OF ITS STOCKHOLDERS TO PROMOTE AND PRESERVE THE
CONTINUOUS EMPLOYMENT OF KEY MANAGEMENT PERSONNEL.  THE BOARD OF DIRECTORS OF
THE COMPANY (THE “BOARD”) RECOGNIZES THAT, AS IS THE CASE WITH MANY
CORPORATIONS, THE POSSIBILITY OF A CHANGE IN CONTROL (AS DEFINED IN SECTION 2
HEREOF) EXISTS AND THAT SUCH POSSIBILITY, AND THE UNCERTAINTY AND QUESTIONS THAT
IT MAY RAISE AMONG MANAGEMENT, MAY RESULT IN THE DEPARTURE OR DISTRACTION OF KEY
MANAGEMENT PERSONNEL TO THE DETRIMENT OF THE COMPANY AND ITS STOCKHOLDERS. 
THEREFORE, THE BOARD HAS DETERMINED THAT APPROPRIATE STEPS SHOULD BE TAKEN TO
REINFORCE AND ENCOURAGE THE CONTINUED ATTENTION AND DEDICATION OF MEMBERS OF THE
COMPANY’S KEY MANAGEMENT, INCLUDING THE EXECUTIVE, TO THEIR ASSIGNED DUTIES
WITHOUT DISTRACTION IN THE FACE OF POTENTIALLY DISTURBING CIRCUMSTANCES ARISING
FROM THE POSSIBILITY OF A CHANGE IN CONTROL.  NOTHING IN THIS AGREEMENT SHALL BE
CONSTRUED AS CREATING AN EXPRESS OR IMPLIED CONTRACT OF EMPLOYMENT AND, EXCEPT
AS OTHERWISE AGREED IN WRITING BETWEEN THE EXECUTIVE AND THE COMPANY, THE
EXECUTIVE SHALL NOT HAVE ANY RIGHT TO BE RETAINED IN THE EMPLOY OF THE COMPANY.


 


2.                                       CHANGE IN CONTROL.  A “CHANGE IN
CONTROL” SHALL BE DEEMED TO HAVE OCCURRED UPON THE OCCURRENCE OF ANY ONE OF THE
FOLLOWING EVENTS:


 


(A)                                  ANY “PERSON,” AS SUCH TERM IS USED IN
SECTIONS 13(D) AND 14(D) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE
“ACT”) (OTHER THAN THE COMPANY, ANY OF ITS SUBSIDIARIES, OR ANY TRUSTEE,
FIDUCIARY OR OTHER PERSON OR ENTITY HOLDING SECURITIES UNDER ANY EMPLOYEE
BENEFIT PLAN OR TRUST OF THE COMPANY OR ANY OF ITS SUBSIDIARIES), TOGETHER WITH
ALL “AFFILIATES” AND “ASSOCIATES” (AS SUCH TERMS ARE DEFINED IN RULE 12B-2 UNDER
THE ACT) OF SUCH PERSON, SHALL BECOME THE “BENEFICIAL OWNER” (AS SUCH TERM IS
DEFINED IN RULE 13D-3 UNDER THE ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF
THE COMPANY REPRESENTING 50 PERCENT OR MORE OF THE COMBINED VOTING POWER OF THE
COMPANY’S THEN OUTSTANDING SECURITIES HAVING THE RIGHT TO VOTE IN AN ELECTION OF
THE COMPANY’S BOARD OF DIRECTORS (“VOTING SECURITIES”) (IN SUCH CASE OTHER THAN
AS A RESULT OF AN ACQUISITION OF SECURITIES DIRECTLY FROM THE COMPANY); OR


 


(B)                                 PERSONS WHO, AS OF THE DATE HEREOF,
CONSTITUTE THE COMPANY’S BOARD OF DIRECTORS (THE “INCUMBENT DIRECTORS”) CEASE
FOR ANY REASON, INCLUDING, WITHOUT LIMITATION, AS A RESULT OF A TENDER OFFER,
PROXY CONTEST, MERGER OR SIMILAR TRANSACTION, TO CONSTITUTE AT LEAST A MAJORITY
OF THE BOARD, PROVIDED THAT ANY PERSON BECOMING A DIRECTOR OF THE COMPANY
SUBSEQUENT TO THE DATE HEREOF SHALL BE CONSIDERED AN INCUMBENT DIRECTOR IF SUCH
PERSON’S ELECTION WAS APPROVED BY OR SUCH PERSON WAS NOMINATED FOR ELECTION BY
EITHER (A) A VOTE OF AT LEAST A MAJORITY OF THE INCUMBENT DIRECTORS OR (B) A
VOTE OF AT LEAST A MAJORITY OF THE INCUMBENT DIRECTORS WHO ARE MEMBERS OF A
NOMINATING COMMITTEE COMPRISED, IN THE MAJORITY, OF INCUMBENT DIRECTORS; BUT

 

--------------------------------------------------------------------------------



 


PROVIDED FURTHER, THAT ANY SUCH PERSON WHOSE INITIAL ASSUMPTION OF OFFICE IS IN
CONNECTION WITH AN ACTUAL OR THREATENED ELECTION CONTEST RELATING TO THE
ELECTION OF MEMBERS OF THE BOARD OF DIRECTORS OR OTHER ACTUAL OR THREATENED
SOLICITATION OF PROXIES OR CONSENTS BY OR ON BEHALF OF A PERSON OTHER THAN THE
BOARD, INCLUDING BY REASON OF AGREEMENT INTENDED TO AVOID OR SETTLE ANY SUCH
ACTUAL OR THREATENED CONTEST OR SOLICITATION, SHALL NOT BE CONSIDERED AN
INCUMBENT DIRECTOR; OR


 


(C)                                  THE CONSUMMATION OF (A) ANY CONSOLIDATION
OR MERGER OF THE COMPANY WHERE THE STOCKHOLDERS OF THE COMPANY, IMMEDIATELY
PRIOR TO THE CONSOLIDATION OR MERGER, WOULD NOT, IMMEDIATELY AFTER THE
CONSOLIDATION OR MERGER, BENEFICIALLY OWN (AS SUCH TERM IS DEFINED IN RULE 13D-3
UNDER THE ACT), DIRECTLY OR INDIRECTLY, SHARES REPRESENTING IN THE AGGREGATE
MORE THAN 50 PERCENT OF THE VOTING SHARES OF THE COMPANY ISSUING CASH OR
SECURITIES IN THE CONSOLIDATION OR MERGER (OR OF ITS ULTIMATE PARENT
CORPORATION, IF ANY), OR (B) ANY SALE, LEASE, EXCHANGE OR OTHER TRANSFER (IN ONE
TRANSACTION OR A SERIES OF TRANSACTIONS CONTEMPLATED OR ARRANGED BY ANY PARTY AS
A SINGLE PLAN) OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY; OR


 


(D)                                 THE APPROVAL BY THE COMPANY’S STOCKHOLDERS
OF ANY PLAN OR PROPOSAL FOR THE LIQUIDATION OR DISSOLUTION OF THE COMPANY.


 


3.                                       TERMINATING EVENT.  A “TERMINATING
EVENT” SHALL MEAN ANY OF THE EVENTS PROVIDED IN THIS SECTION 3:


 


(A)                                  TERMINATION BY THE COMPANY.  TERMINATION BY
THE COMPANY OF THE EMPLOYMENT OF THE EXECUTIVE WITH THE COMPANY FOR ANY REASON
OTHER THAN FOR CAUSE, DEATH OR DISABILITY.  FOR PURPOSES OF THIS AGREEMENT,
“CAUSE” SHALL MEAN:


 

(i)                                     the substantial and continuing failure
or refusal of the Employee, after written notice thereof, to reasonably attempt
to perform his or her job duties and responsibilities (other than failure or
refusal resulting from incapacity due to physical disability or mental illness)
which failure or refusal is committed in bad faith and is not in the best
interest of the Company;

 

(ii)                                  gross negligence, willful misconduct or
material breach of fiduciary duty to the Company;

 

(iii)                               the willful commission of an act of
embezzlement, misappropriation or fraud;

 

(iv)                              deliberate and willful disregard of the
written rules or policies of the Company which results in a material and
substantial loss, damage or injury to the Company;

 

(v)                                 the unauthorized, deliberate and willful
disclosure of any material confidential, proprietary and/or trade secret
information of the Company or its customers which disclosure is committed in bad
faith  and is not in the best interest of the Company;

 

2

--------------------------------------------------------------------------------


 

(vi)                              the willful and deliberate commission of an
act which induces any customer, supplier, employee or consultant to adversely
and substantially amend or terminate their relationship with the Company which
act is committed in bad faith and is not in the best interest of the Company; or

 

(vii)                           the conviction of, or plea of nolo contendere by
the Employee, to a crime involving  a felony of moral turpitude.

 

A Terminating Event shall not be deemed to have occurred pursuant to this
Section 3(a) solely as a result of the Executive being an employee of any direct
or indirect successor to the business or assets of the Company, rather than
continuing as an employee of the Company following a Change in Control.  For
purposes hereof, the Executive will be considered “Disabled” if, as a result of
the Executive’s incapacity due to physical or mental illness, the Executive
shall have been absent from his duties to the Company on a full-time basis for
180 calendar days in the aggregate in any 12-month period.

 


(B)                                 TERMINATION BY THE EXECUTIVE FOR GOOD
REASON.  TERMINATION BY THE EXECUTIVE OF THE EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY FOR GOOD REASON.  FOR PURPOSES OF THIS AGREEMENT, “GOOD REASON” SHALL
MEAN THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS:


 

(i)                                     a reduction in the Employee’s
then-current annual base salary or bonus opportunity or benefits; or

 

(ii)                                  any failure to offer the Employee the same
level of benefits offered to similarly situated employees; or

 

(iii)                               a significant diminution in the Employee’s
duties or responsibilities; or

 

(iv)                              the relocation of the Employee’s primary
business location to a location that increases the Employee’s commute by more
than fifty (50)  miles compared to the commute of the Employee to the Employee’s
then-current primary business location; or

 

(v)                                 the failure to pay the Employee any portion
of his or her current base salary, bonus or benefits within twenty (20) days of
the date such compensation is due, based upon the payment terms currently in
effect; or

 

(vi)                              the failure of the Company to obtain a
reasonably satisfactory agreement from any successor to assume and agree to
perform this Agreement.

 


4.                                       CHANGE IN CONTROL PAYMENT.  IN THE
EVENT A TERMINATING EVENT OCCURS WITHIN 12 MONTHS AFTER A CHANGE IN CONTROL, THE
FOLLOWING SHALL OCCUR:


 


(A)                                  THE COMPANY SHALL PAY TO THE EXECUTIVE AN
AMOUNT EQUAL TO THE SUM OF (I) THREE-FOURTHS OF THE EXECUTIVE’S ANNUAL BASE
SALARY IN EFFECT IMMEDIATELY PRIOR TO THE TERMINATING EVENT (OR THE EXECUTIVE’S
ANNUAL BASE SALARY IN EFFECT IMMEDIATELY PRIOR TO THE CHANGE IN

 

3

--------------------------------------------------------------------------------



 


CONTROL, IF HIGHER) AND (II) AN AMOUNT EQUAL TO THE EXECUTIVE’S AVERAGE ANNUAL
BONUS OVER THE TWO FISCAL YEARS (OR SUCH SHORTER PERIOD TO THE EXTENT NECESSARY
TO REFLECT THE EXECUTIVE’S ACTUAL LENGTH OF SERVICE OR THE TIME IN WHICH THE
COMPANY HAD A BONUS PLAN) IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL, PAYABLE IN
ONE LUMP-SUM PAYMENT NO LATER THAN THREE DAYS FOLLOWING THE DATE OF TERMINATION;


 


(B)                                 SUBJECT TO THE EXECUTIVE’S COPAYMENT OF
PREMIUM AMOUNTS AT THE ACTIVE EMPLOYEES’ RATE, THE EXECUTIVE SHALL CONTINUE TO
PARTICIPATE IN THE COMPANY’S GROUP HEALTH AND DENTAL PROGRAM FOR NINE MONTHS;
PROVIDED, HOWEVER, THAT THE CONTINUATION OF HEALTH BENEFITS UNDER THIS
SECTION SHALL REDUCE AND COUNT AGAINST THE EXECUTIVE’S RIGHTS UNDER THE
CONSOLIDATED OMNIBUS BUDGET RECONCILIATION ACT OF 1985, AS AMENDED (“COBRA”);
AND


 


(C)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
ANY APPLICABLE OPTION AGREEMENT OR STOCK-BASED AWARD AGREEMENT, UPON A
TERMINATING EVENT, ALL STOCK OPTIONS AND OTHER STOCK-BASED AWARDS GRANTED TO THE
EXECUTIVE BY THE COMPANY SHALL IMMEDIATELY ACCELERATE AND BECOME EXERCISABLE OR
NON-FORFEITABLE AS OF THE EFFECTIVE DATE OF SUCH TERMINATING EVENT.


 


(D)                                 ANYTHING IN THIS AGREEMENT TO THE CONTRARY
NOTWITHSTANDING, IF AT THE TIME OF THE EXECUTIVE’S TERMINATION OF EMPLOYMENT,
THE EXECUTIVE IS CONSIDERED A “SPECIFIED EMPLOYEE” WITHIN THE MEANING OF
SECTION 409A(A)(2)(B)(I) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”), AND IF ANY PAYMENT THAT THE EXECUTIVE BECOMES ENTITLED TO UNDER THIS
AGREEMENT IS CONSIDERED DEFERRED COMPENSATION SUBJECT TO INTEREST AND ADDITIONAL
TAX IMPOSED PURSUANT TO SECTION 409A(A) OF THE CODE AS A RESULT OF THE
APPLICATION OF SECTION 409A(A)(2)(B)(I) OF THE CODE, THEN NO SUCH PAYMENT SHALL
BE PAYABLE PRIOR TO THE DATE THAT IS THE EARLIEST OF (I) SIX MONTHS AFTER THE
EXECUTIVE’S DATE OF TERMINATION, (II) THE EXECUTIVE’S DEATH, OR (III) SUCH OTHER
DATE AS WILL CAUSE SUCH PAYMENT NOT TO BE SUBJECT TO SUCH INTEREST AND
ADDITIONAL TAX, AND THE INITIAL PAYMENT SHALL INCLUDE A CATCH-UP AMOUNT COVERING
AMOUNTS THAT WOULD OTHERWISE HAVE BEEN PAID DURING THE FIRST SIX-MONTH PERIOD
BUT FOR THE APPLICATION OF THIS SECTION 4(D).


 


5.                                       ADDITIONAL LIMITATION.


 


(I)                                     ANYTHING IN THIS AGREEMENT TO THE
CONTRARY NOTWITHSTANDING, IN THE EVENT THAT ANY COMPENSATION, PAYMENT OR
DISTRIBUTION BY THE COMPANY TO OR FOR THE BENEFIT OF THE EXECUTIVE, WHETHER PAID
OR PAYABLE OR DISTRIBUTED OR DISTRIBUTABLE PURSUANT TO THE TERMS OF THIS
AGREEMENT OR OTHERWISE (THE “SEVERANCE PAYMENTS”), WOULD BE SUBJECT TO THE
EXCISE TAX IMPOSED BY SECTION 4999 OF THE CODE, THE FOLLOWING PROVISIONS SHALL
APPLY:


 

(A)                              IF THE SEVERANCE PAYMENTS, REDUCED BY THE SUM
OF (1) THE EXCISE TAX AND (2) THE TOTAL OF THE FEDERAL, STATE, AND LOCAL INCOME
AND EMPLOYMENT TAXES PAYABLE BY THE EXECUTIVE ON THE AMOUNT OF THE SEVERANCE
PAYMENTS WHICH ARE IN EXCESS OF THE THRESHOLD AMOUNT, ARE GREATER THAN OR EQUAL
TO THE THRESHOLD AMOUNT, THE EXECUTIVE SHALL BE ENTITLED TO THE FULL BENEFITS
PAYABLE UNDER THIS AGREEMENT.

 

4

--------------------------------------------------------------------------------


 

(B)                                IF THE THRESHOLD AMOUNT IS LESS THAN (X) THE
SEVERANCE PAYMENTS, BUT GREATER THAN (Y) THE SEVERANCE PAYMENTS REDUCED BY THE
SUM OF (1) THE EXCISE TAX AND (2) THE TOTAL OF THE FEDERAL, STATE, AND LOCAL
INCOME AND EMPLOYMENT TAXES ON THE AMOUNT OF THE SEVERANCE PAYMENTS WHICH ARE IN
EXCESS OF THE THRESHOLD AMOUNT, THEN THE BENEFITS PAYABLE UNDER THIS AGREEMENT
SHALL BE REDUCED (BUT NOT BELOW ZERO) TO THE EXTENT NECESSARY SO THAT THE
MAXIMUM SEVERANCE PAYMENTS SHALL NOT EXCEED THE THRESHOLD AMOUNT.  TO THE EXTENT
THAT THERE IS MORE THAN ONE METHOD OF REDUCING THE PAYMENTS TO BRING THEM WITHIN
THE THRESHOLD AMOUNT, THE EXECUTIVE SHALL DETERMINE WHICH METHOD SHALL BE
FOLLOWED; PROVIDED THAT IF THE EXECUTIVE FAILS TO MAKE SUCH DETERMINATION WITHIN
45 DAYS AFTER THE COMPANY HAS SENT THE EXECUTIVE WRITTEN NOTICE OF THE NEED FOR
SUCH REDUCTION, THE COMPANY MAY DETERMINE THE AMOUNT OF SUCH REDUCTION IN ITS
SOLE DISCRETION.

 


(II)                                  FOR THE PURPOSES OF THIS SECTION 5,
“THRESHOLD AMOUNT” SHALL MEAN THREE TIMES THE EXECUTIVE’S “BASE AMOUNT” WITHIN
THE MEANING OF SECTION 280G(B)(3) OF THE CODE AND THE REGULATIONS PROMULGATED
THEREUNDER LESS ONE DOLLAR ($1.00); AND “EXCISE TAX” SHALL MEAN THE EXCISE TAX
IMPOSED BY SECTION 4999 OF THE CODE, AND ANY INTEREST OR PENALTIES INCURRED BY
THE EXECUTIVE WITH RESPECT TO SUCH EXCISE TAX.


 


(III)                               THE DETERMINATION AS TO WHICH OF THE
ALTERNATIVE PROVISIONS OF SECTION 5(I) SHALL APPLY TO THE EXECUTIVE SHALL BE
MADE BY A NATIONALLY RECOGNIZED ACCOUNTING FIRM SELECTED BY THE COMPANY (THE
“ACCOUNTING FIRM”), WHICH SHALL PROVIDE DETAILED SUPPORTING CALCULATIONS BOTH TO
THE COMPANY AND THE EXECUTIVE WITHIN 15 BUSINESS DAYS OF THE DATE OF
TERMINATION, IF APPLICABLE, OR AT SUCH EARLIER TIME AS IS REASONABLY REQUESTED
BY THE COMPANY OR THE EXECUTIVE.  FOR PURPOSES OF DETERMINING WHICH OF THE
ALTERNATIVE PROVISIONS OF SECTION 5(I) SHALL APPLY, THE EXECUTIVE SHALL BE
DEEMED TO PAY FEDERAL INCOME TAXES AT THE HIGHEST MARGINAL RATE OF FEDERAL
INCOME TAXATION APPLICABLE TO INDIVIDUALS FOR THE CALENDAR YEAR IN WHICH THE
DETERMINATION IS TO BE MADE, AND STATE AND LOCAL INCOME TAXES AT THE HIGHEST
MARGINAL RATES OF INDIVIDUAL TAXATION IN THE STATE AND LOCALITY OF THE
EXECUTIVE’S RESIDENCE ON THE DATE OF TERMINATION, NET OF THE MAXIMUM REDUCTION
IN FEDERAL INCOME TAXES WHICH COULD BE OBTAINED FROM DEDUCTION OF SUCH STATE AND
LOCAL TAXES.  ANY DETERMINATION BY THE ACCOUNTING FIRM SHALL BE BINDING UPON THE
COMPANY AND THE EXECUTIVE.


 


6.                                       TERM.  THIS AGREEMENT SHALL TAKE EFFECT
ON THE DATE FIRST SET FORTH ABOVE AND SHALL TERMINATE UPON THE EARLIER OF
(A) THE TERMINATION BY THE COMPANY OF THE EMPLOYMENT OF THE EXECUTIVE FOR CAUSE
OR THE FAILURE BY THE EXECUTIVE TO PERFORM HIS FULL-TIME DUTIES WITH THE COMPANY
BY REASON OF HIS DEATH OR DISABILITY, (B) THE RESIGNATION OR TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT FOR ANY REASON PRIOR TO A CHANGE IN CONTROL, OR (C) THE
DATE WHICH IS 12 MONTHS AFTER A CHANGE IN CONTROL IF THE EXECUTIVE IS STILL
EMPLOYED BY THE COMPANY, PROVIDED THAT THE PROVISIONS OF SECTION 10 SHALL
SURVIVE TERMINATION OF THIS AGREEMENT FOR A PERIOD OF THREE YEARS.


 


7.                                       WITHHOLDING.  ALL PAYMENTS MADE BY THE
COMPANY UNDER THIS AGREEMENT SHALL BE NET OF ANY TAX OR OTHER AMOUNTS REQUIRED
TO BE WITHHELD BY THE COMPANY UNDER APPLICABLE LAW.

 

5

--------------------------------------------------------------------------------


 


8.                                       NOTICE AND DATE OF TERMINATION.

 


(A)                                  NOTICE OF TERMINATION.  AFTER A CHANGE IN
CONTROL AND DURING THE TERM OF THIS AGREEMENT, ANY PURPORTED TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT (OTHER THAN BY REASON OF DEATH) SHALL BE COMMUNICATED BY
WRITTEN NOTICE OF TERMINATION FROM ONE PARTY HERETO TO THE OTHER PARTY HERETO IN
ACCORDANCE WITH THIS SECTION 8.  FOR PURPOSES OF THIS AGREEMENT, A “NOTICE OF
TERMINATION” SHALL MEAN A NOTICE WHICH SHALL INDICATE THE SPECIFIC TERMINATION
PROVISION IN THIS AGREEMENT RELIED UPON AND THE DATE OF TERMINATION.


 


(B)                                 DATE OF TERMINATION.  “DATE OF TERMINATION,”
WITH RESPECT TO ANY PURPORTED TERMINATION OF THE EXECUTIVE’S EMPLOYMENT AFTER A
CHANGE IN CONTROL AND DURING THE TERM OF THIS AGREEMENT, SHALL MEAN THE DATE
SPECIFIED IN THE NOTICE OF TERMINATION.  IN THE CASE OF A TERMINATION BY THE
COMPANY OTHER THAN A TERMINATION FOR CAUSE (WHICH MAY BE EFFECTIVE IMMEDIATELY),
THE DATE OF TERMINATION SHALL NOT BE LESS THAN 30 DAYS AFTER THE NOTICE OF
TERMINATION IS GIVEN.  IN THE CASE OF A TERMINATION BY THE EXECUTIVE, THE DATE
OF TERMINATION SHALL NOT BE LESS THAN 30 DAYS FROM THE DATE SUCH NOTICE OF
TERMINATION IS GIVEN.  NOTWITHSTANDING THE FOREGOING, IN THE EVENT THAT THE
EXECUTIVE GIVES A NOTICE OF TERMINATION TO THE COMPANY, THE COMPANY MAY
UNILATERALLY ACCELERATE THE DATE OF TERMINATION AND SUCH ACCELERATION SHALL NOT
RESULT IN A TERMINATION BY THE COMPANY FOR PURPOSES OF THIS AGREEMENT.


 


9.                                       NO MITIGATION.  THE COMPANY AGREES
THAT, IF THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY IS TERMINATED DURING THE TERM
OF THIS AGREEMENT, THE EXECUTIVE IS NOT REQUIRED TO SEEK OTHER EMPLOYMENT OR TO
ATTEMPT IN ANY WAY TO REDUCE ANY AMOUNTS PAYABLE TO THE EXECUTIVE BY THE COMPANY
PURSUANT TO SECTION 4 HEREOF.  FURTHER, THE AMOUNT OF ANY PAYMENT PROVIDED FOR
IN THIS AGREEMENT SHALL NOT BE REDUCED BY ANY COMPENSATION EARNED BY THE
EXECUTIVE AS THE RESULT OF EMPLOYMENT BY ANOTHER EMPLOYER, BY RETIREMENT
BENEFITS, BY OFFSET AGAINST ANY AMOUNT CLAIMED TO BE OWED BY THE EXECUTIVE TO
THE COMPANY OR OTHERWISE.


 


10.                                 ARBITRATION OF DISPUTES.  ANY CONTROVERSY OR
CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE BREACH THEREOF OR
OTHERWISE ARISING OUT OF THE EXECUTIVE’S EMPLOYMENT OR THE TERMINATION OF THAT
EMPLOYMENT (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS OF UNLAWFUL EMPLOYMENT
DISCRIMINATION WHETHER BASED ON AGE OR OTHERWISE) SHALL, TO THE FULLEST EXTENT
PERMITTED BY LAW, BE SETTLED BY ARBITRATION IN ANY FORUM AND FORM AGREED UPON BY
THE PARTIES OR, IN THE ABSENCE OF SUCH AN AGREEMENT, UNDER THE AUSPICES OF THE
AMERICAN ARBITRATION ASSOCIATION (“AAA”) IN BOSTON, MASSACHUSETTS IN ACCORDANCE
WITH THE EMPLOYMENT DISPUTE RESOLUTION RULES OF THE AAA, INCLUDING, BUT NOT
LIMITED TO, THE RULES AND PROCEDURES APPLICABLE TO THE SELECTION OF
ARBITRATORS.  IN THE EVENT THAT ANY PERSON OR ENTITY OTHER THAN THE EXECUTIVE OR
THE COMPANY MAY BE A PARTY WITH REGARD TO ANY SUCH CONTROVERSY OR CLAIM, SUCH
CONTROVERSY OR CLAIM SHALL BE SUBMITTED TO ARBITRATION SUBJECT TO SUCH OTHER
PERSON OR ENTITY’S AGREEMENT.  JUDGMENT UPON THE AWARD RENDERED BY THE
ARBITRATOR MAY BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF.  THIS
SECTION 10 SHALL BE SPECIFICALLY ENFORCEABLE. NOTWITHSTANDING THE FOREGOING,
THIS SECTION 10 SHALL NOT PRECLUDE EITHER PARTY FROM PURSUING A COURT ACTION FOR
THE SOLE PURPOSE OF OBTAINING A TEMPORARY RESTRAINING ORDER OR A PRELIMINARY
INJUNCTION IN CIRCUMSTANCES IN WHICH SUCH RELIEF IS APPROPRIATE; PROVIDED THAT
ANY OTHER RELIEF SHALL BE PURSUED THROUGH AN ARBITRATION PROCEEDING PURSUANT TO
THIS SECTION 10.

 

6

--------------------------------------------------------------------------------



 


11.                                 CONSENT TO JURISDICTION.  TO THE EXTENT THAT
ANY COURT ACTION IS PERMITTED CONSISTENT WITH OR TO ENFORCE SECTION 10 OF THIS
AGREEMENT, THE PARTIES HEREBY CONSENT TO THE JURISDICTION OF THE SUPERIOR COURT
OF THE COMMONWEALTH OF MASSACHUSETTS AND THE UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF MASSACHUSETTS.  ACCORDINGLY, WITH RESPECT TO ANY SUCH COURT
ACTION, THE EXECUTIVE (A) SUBMITS TO THE PERSONAL JURISDICTION OF SUCH COURTS;
(B) CONSENTS TO SERVICE OF PROCESS; AND (C) WAIVES ANY OTHER REQUIREMENT
(WHETHER IMPOSED BY STATUTE, RULE OF COURT, OR OTHERWISE) WITH RESPECT TO
PERSONAL JURISDICTION OR SERVICE OF PROCESS.


 


12.                                 INTEGRATION.  THIS AGREEMENT SHALL
CONSTITUTE THE SOLE AND ENTIRE AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF, AND SUPERSEDES AND CANCELS ALL PRIOR, CONCURRENT AND/OR
CONTEMPORANEOUS ARRANGEMENTS, UNDERSTANDINGS, PROMISES, PROGRAMS, POLICIES,
PLANS, PRACTICES, OFFERS, AGREEMENTS AND/OR DISCUSSIONS, WHETHER WRITTEN OR
ORAL, BY OR AMONG THE PARTIES REGARDING THE SUBJECT MATTER HEREOF, INCLUDING,
BUT NOT LIMITED TO, THOSE CONSTITUTING OR CONCERNING EMPLOYMENT AGREEMENTS,
CHANGE IN CONTROL BENEFITS AND/OR SEVERANCE BENEFITS; PROVIDED, HOWEVER, THAT
THIS AGREEMENT IS NOT INTENDED TO, AND SHALL NOT, SUPERSEDE, AFFECT, LIMIT,
MODIFY OR TERMINATE ANY OF THE FOLLOWING, ALL OF WHICH SHALL REMAIN IN FULL
FORCE AND EFFECT IN ACCORDANCE WITH THEIR RESPECTIVE TERMS: (I) ANY WRITTEN
AGREEMENTS, PROGRAMS, POLICIES, PLANS, ARRANGEMENTS OR PRACTICES OF THE COMPANY
THAT DO NOT RELATE TO THE SUBJECT MATTER HEREOF; (II) ANY WRITTEN STOCK OR STOCK
OPTION AGREEMENTS BETWEEN EXECUTIVE AND THE COMPANY (EXCEPT AS EXPRESSLY
MODIFIED HEREBY); AND (III) ANY WRITTEN AGREEMENTS BETWEEN EXECUTIVE AND THE
COMPANY CONCERNING NONCOMPETITION, NONSOLICITATION, INVENTIONS AND/OR
NONDISCLOSURE OBLIGATIONS.


 


13.                                 SUCCESSOR TO THE EXECUTIVE.  THIS AGREEMENT
SHALL INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE EXECUTIVE’S PERSONAL
REPRESENTATIVES, EXECUTORS, ADMINISTRATORS, HEIRS, DISTRIBUTEES, DEVISEES AND
LEGATEES.  IN THE EVENT OF THE EXECUTIVE’S DEATH AFTER A TERMINATING EVENT BUT
PRIOR TO THE COMPLETION BY THE COMPANY OF ALL PAYMENTS DUE HIM OR HER UNDER
SECTION 4 OF THIS AGREEMENT, THE COMPANY SHALL CONTINUE SUCH PAYMENTS TO THE
EXECUTIVE’S BENEFICIARY DESIGNATED IN WRITING TO THE COMPANY PRIOR TO HIS OR HER
DEATH (OR TO HIS OR HER ESTATE, IF THE EXECUTIVE FAILS TO MAKE SUCH
DESIGNATION).


 


14.                                 ENFORCEABILITY.  IF ANY PORTION OR PROVISION
OF THIS AGREEMENT SHALL TO ANY EXTENT BE DECLARED ILLEGAL OR UNENFORCEABLE BY A
COURT OF COMPETENT JURISDICTION, THEN THE REMAINDER OF THIS AGREEMENT, OR THE
APPLICATION OF SUCH PORTION OR PROVISION IN CIRCUMSTANCES OTHER THAN THOSE AS TO
WHICH IT IS SO DECLARED ILLEGAL OR UNENFORCEABLE, SHALL NOT BE AFFECTED THEREBY,
AND EACH PORTION AND PROVISION OF THIS AGREEMENT SHALL BE VALID AND ENFORCEABLE
TO THE FULLEST EXTENT PERMITTED BY LAW.


 


15.                                 WAIVER.  NO WAIVER OF ANY PROVISION HEREOF
SHALL BE EFFECTIVE UNLESS MADE IN WRITING AND SIGNED BY THE WAIVING PARTY.  THE
FAILURE OF ANY PARTY TO REQUIRE THE PERFORMANCE OF ANY TERM OR OBLIGATION OF
THIS AGREEMENT, OR THE WAIVER BY ANY PARTY OF ANY BREACH OF THIS AGREEMENT,
SHALL NOT PREVENT ANY SUBSEQUENT ENFORCEMENT OF SUCH TERM OR OBLIGATION OR BE
DEEMED A WAIVER OF ANY SUBSEQUENT BREACH.


 


16.                                 NOTICES.  ANY NOTICES, REQUESTS, DEMANDS AND
OTHER COMMUNICATIONS PROVIDED FOR BY THIS AGREEMENT SHALL BE SUFFICIENT IF IN
WRITING AND DELIVERED IN PERSON OR SENT BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, TO THE EXECUTIVE AT THE LAST ADDRESS THE EXECUTIVE HAS FILED IN

 

7

--------------------------------------------------------------------------------



 


WRITING WITH THE COMPANY, OR TO THE COMPANY AT ITS MAIN OFFICE, ATTENTION OF THE
BOARD OF DIRECTORS.


 


17.                                 AMENDMENT.  THIS AGREEMENT MAY BE AMENDED OR
MODIFIED ONLY BY A WRITTEN INSTRUMENT SIGNED BY THE EXECUTIVE AND BY A DULY
AUTHORIZED REPRESENTATIVE OF THE COMPANY.


 


18.                                 EFFECT ON OTHER PLANS.  AN ELECTION BY THE
EXECUTIVE TO RESIGN AFTER A CHANGE IN CONTROL UNDER THE PROVISIONS OF THIS
AGREEMENT SHALL NOT BE DEEMED A VOLUNTARY TERMINATION OF EMPLOYMENT BY THE
EXECUTIVE FOR THE PURPOSE OF INTERPRETING THE PROVISIONS OF ANY OF THE COMPANY’S
BENEFIT PLANS, PROGRAMS OR POLICIES.  NOTHING IN THIS AGREEMENT SHALL BE
CONSTRUED TO LIMIT THE RIGHTS OF THE EXECUTIVE UNDER THE COMPANY’S BENEFIT
PLANS, PROGRAMS OR POLICIES EXCEPT THAT THE EXECUTIVE SHALL HAVE NO RIGHTS TO
ANY SEVERANCE BENEFITS UNDER ANY COMPANY SEVERANCE PAY PLAN.  IN THE EVENT THAT
THE EXECUTIVE IS PARTY TO AN EMPLOYMENT AGREEMENT WITH THE COMPANY PROVIDING FOR
CHANGE IN CONTROL PAYMENTS OR BENEFITS, THE EXECUTIVE MUST ELECT TO RECEIVE
EITHER THE BENEFITS PAYABLE UNDER SUCH OTHER AGREEMENT OR THE BENEFITS PAYABLE
UNDER THIS AGREEMENT, BUT NOT BOTH.  THE EXECUTIVE SHALL MAKE SUCH AN ELECTION
IN THE EVENT OF A CHANGE IN CONTROL.


 


19.                                 GOVERNING LAW.  THIS IS A MASSACHUSETTS
CONTRACT AND SHALL BE CONSTRUED UNDER AND BE GOVERNED IN ALL RESPECTS BY THE
LAWS OF THE COMMONWEALTH OF MASSACHUSETTS, WITHOUT GIVING EFFECT TO THE CONFLICT
OF LAWS PRINCIPLES OF SUCH COMMONWEALTH.  WITH RESPECT TO ANY DISPUTES
CONCERNING FEDERAL LAW, SUCH DISPUTES SHALL BE DETERMINED IN ACCORDANCE WITH THE
LAW AS IT WOULD BE INTERPRETED AND APPLIED BY THE UNITED STATES COURT OF APPEALS
FOR THE FIRST CIRCUIT.


 


20.                                 SUCCESSORS TO COMPANY.  THE COMPANY SHALL
REQUIRE ANY SUCCESSOR (WHETHER DIRECT OR INDIRECT, BY PURCHASE, MERGER,
CONSOLIDATION OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE BUSINESS OR
ASSETS OF THE COMPANY TO EXPRESSLY ASSUME AND AGREE TO PERFORM THIS AGREEMENT IN
THE SAME MANNER AND TO THE SAME EXTENT THAT THE COMPANY WOULD BE REQUIRED TO
PERFORM IF NO SUCH SUCCESSION HAD TAKEN PLACE.  FAILURE OF THE COMPANY TO OBTAIN
AN ASSUMPTION OF THIS AGREEMENT AT OR PRIOR TO THE EFFECTIVENESS OF ANY
SUCCESSION SHALL BE A BREACH OF THIS AGREEMENT AND SHALL CONSTITUTE GOOD REASON
IF THE EXECUTIVE ELECTS TO TERMINATE EMPLOYMENT.


 


21.                                 GENDER NEUTRAL.  WHEREVER USED HEREIN, A
PRONOUN IN THE MASCULINE GENDER SHALL BE CONSIDERED AS INCLUDING THE FEMININE
GENDER UNLESS THE CONTEXT CLEARLY INDICATES OTHERWISE.


 

[Remainder of Page Intentionally Left Blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company by its duly authorized officer, and by the Executive, as of the date
first above written.

 

 

HELICOS BIOSCIENCES CORPORATION

 

 

 

 

 

 

 

By:

/s/ Ronald A. Lowy

 

 

Name: Ronald A. Lowy

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

/s/ Jeffrey R. Moore

 

Name: Jeffrey R. Moore

 

--------------------------------------------------------------------------------